DETAILED ACTION
	Claims 1-11, 13, 16-22, 41, and 42 are currently pending in the instant application.  Claims 1-4 and 16 are rejected.  Claim 5 is objected.  Claims 6 and 7 appear allowable over the prior art of record.  Claims 8-11, 13, 17-22, 41, and 42 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species: 
    PNG
    media_image1.png
    218
    378
    media_image1.png
    Greyscale

 in the reply filed on 30 November 2021 has been previously acknowledged.
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds of claims 5-7 which also appear allowable over the prior art of record, and further to the compound: 
    PNG
    media_image2.png
    180
    181
    media_image2.png
    Greyscale
 which is not allowable.
Claims 1-7 and 16 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 24 March 2022 have been fully considered and entered into the instant application.  Applicant’s amendment has overcome the objection to the abstract as “said” has been deleted.  The objection to claim 7 has been overcome as claim 6has been amended to be independent and appears allowable and claim 7 has been amended to be dependent upon claim 6.  Applicant’s amendment deleting “or a functional derivative” has overcome the 35 USC 112 rejection.  Applicant’s amendment to R1 as being “an ester, an amide, or a heterocycle” has overcome the 35 USC 102 rejections over Chien et al. and over Registry No. 53904-10-2.
Claim Objections
Claim 5 is objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, originally filed claim 1 and the originally filed specification defined R1 of formula (I) as:

    PNG
    media_image3.png
    137
    678
    media_image3.png
    Greyscale
.  This definition of R1 does not include ‘heterocycle” as seen in amended claim 1.  While formula (II), (III) and (IV) originally have R1 including “heterocycle”, these formula do not support an amendment to formula (I) R1 as “heterocycle” as the variable R2 is specified in formula (II) along with R3 and R4 being specified in formula (III) and (IV).  These sub genus formula do not support R1 as “heterocycle” in the broad genus of formula (I) as formula (I) did not originally include “heterocycle” for R1, and the other variables of formula (I) are broader than those found in formula (II), (III), and (IV) which have R1 as “heterocycle”.  For example, there is no support or description for formula (I) to have R1 as heterocycle except when R2 is defined as in formula (II), (III), or (IV).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-4 and 16 is/are directed to compounds of the formula (I), (II), (III) and (IV) wherein R1 can be heterocycle (see page 15 of specification for definition of heterocycle), R2 can be heterocycle, and R3 and R4 can together with the atoms to which they are attached, form a cycle which includes the expanded search compound 
    PNG
    media_image2.png
    180
    181
    media_image2.png
    Greyscale
, also known as BII, which is a natural product produced by the Bacillus symbiont, Symbiobacterium thermophilum and functions as a reversible growth inhibitor of both the Gram-negative S. thermophilum (MIC=12ug/ml) and Gram-positive Rhodococcus (4ug/ml) (page 7 McClay et al.)  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are drawn the formula (I), (II), (III) and (IV) wherein R1 can be heterocycle (see page 15 of specification for definition of heterocycle), R2 can be heterocycle, and R3 and R4 can together with the atoms to which they are attached, form a cycle which includes the compound 
    PNG
    media_image2.png
    180
    181
    media_image2.png
    Greyscale
, which is a naturally occurring product. See McClay et al, page 7 which provide that BII is a natural product.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the expanded search to the species 
    PNG
    media_image2.png
    180
    181
    media_image2.png
    Greyscale
 is a natural product and the claims do not identify any additional elements that add significantly more to the exception BII.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClay et al.  
McClay et al. discloses the compound BII on page 6: 
    PNG
    media_image2.png
    180
    181
    media_image2.png
    Greyscale
.  Page 7 discloses that BII, a natural product, functions as a reversible growth inhibitor of both certain Gram-negative and Gram-positive strains, providing MIC values such as 12ug/ml and 4mg/ml.  This compound corresponds to the formula (I), for example, wherein R1 heterocycle; R2 is heterocycle; R3 and R4 together with the atoms to which they are attached form a cycle.  This compound corresponds to the formula (II), for example, wherein one Y is a heteroatom and the other are C; two R6 other together with the atoms to which they are attached, form a cycle, the other R6 are hydrogen or not present; R1 is heterocycle; and R3 and R4 together with the atoms to which they are attached, form a cycle.  This compound corresponds to the formula (III), for example, wherein each Y is C; R5 are each hydrogen; R1 is heterocycle; Y’ is C or a heteroatom; and the R6’s are absent or hydrogen; while 2 together form a cycle with the atoms to which they are attached.  This compound corresponds to the formula (IV), for example, wherein the Y’s can be C or N; R5’s are each hydrogen; R1 is heterocycle; the R7’s are all hydrogen.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					21 June 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600